DETAILED ACTION
The following Office Action is in response to the Amendment filed on October 27, 2022.  Claims 1-3, 5-23, 25, and 26 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “Response to Amendments” and “Objections to the Specification” sections on page 9 of the Applicant’s Response filed on October 27, 2022, the amendments to remove the new matter from the Drawings and the Specification have obviated the necessity of the objections to the Drawings and Specification.  Therefore, the objections are withdrawn.

Response to Arguments
Concerning the “Rejections Under 35 U.S.C. § 112(a)” section on pages 9-17 of the Applicant’s Response filed on October 27, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant first states that the MPEP sets forth that the standard of making a written rejection under 35 U.S.C. § 112(a), the Office “must set forth express findings of fact regarding the above analysis which support the lack of written description conclusion” and that “the examiner has the initial burden of presenting by a preponderance of evidence why a person having skill in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims”, arguing that the examiner has not provided a reasonable basis to challenge the adequacy of the written description, has not set forth express findings of fact, and has not presented by a preponderance of evidence why a person having ordinary skill in the art would not recognize in Applicant’s disclosure a description of the invention defined by the claims.
However, the examiner would like to note that the MPEP states that the “express findings of fact” are intended to “(A) Identify the claim limitation at issue”, which the examiner has done, and “(B) Establish a prima facie case by providing reasons why a person skilled in the art at the time of invention would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed” [MPEP 2163(III)(A)], and that “the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed [MPEP 2163.02].  The examiner asserts that he has provided these reasons by pointing to specific portions of the specification that lack the necessary clarity to allow a person having ordinary skill in the art to recognize that the inventor was in possession of the invention as of the filing date sought, thereby providing the reasonable basis to challenge adequacy and the express findings of fact that the Applicant submits the Office has not provided.
The applicant first argues that a person of ordinary skill in the art would clearly understand the first wall region and the second wall region as defined by the claims, and that said limitations need not be described literally in the Specification.  However, the examiner asserts that though the applicant has provided an annotated figure of where said wall regions should be, the word “region” is far too broad to clearly convey the intention of what wall region the second wall region refers to.  The examiner agrees with the applicant that a person of ordinary skill in the art would understand the first wall region given it is clearly defined as the entry point of the stylet through the wall, but the second wall region is not clear.  The examiner acknowledges that he misquoted paragraph [0053], but the verbatim recitation of paragraph [0053] still does not provide any clarity as to what region of the wall the second wall region as claimed is intended to be in light of the Specification.
The applicant then argues that “the second wall region” defined by “opposite the first wall region” can only be interpreted as suggested in the Annotated Figure presented by the applicant, arguing that there is no reasonable basis to interpret paragraphs [0052] and [0053] in the alternative ways presented by the examiner.  However, the examiner asserts that these alternative interpretations are in fact reasonable given the ambiguity of the term “the wall of the occluded artery opposite of the access catheter”.  An interpretation that the “wall of the occluded artery opposite of the access catheter” refers to penetrating the wall in the downward direction as opposed to the upward direction is reasonable because the downward direction is opposite of the upward direction, which is the direction shown in Figure 7E.  In other words, such an interpretation could be read as “In some procedures, the distal end of the stylet may penetrate the wall of the occluded artery opposite the access catheter shown in Figure 7E”.  
An interpretation that the “wall of the occluded artery opposite of the access catheter” is the portion of the wall on the opposite side of the occlusion is reasonable because this portion of the wall is opposite the first portion of the wall in which the access catheter first penetrates and is present in Figures 7E and 7F, and it would further make sense in the context of Figure 7E and 7F, given these are the only points of access referred to in the drawings.  The fact that the Specification does not clearly state “the wall of the artery on the opposite side of the occlusion” in a in discussing the second access point of Figures 7E and 7F is just evidence that the Specification does not provide reasonable clarity.  These interpretations are the express findings of facts required by the MPEP given they show that the Specification does not provide reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed, which is the description of findings of facts in the MPEP.
Lastly, the applicant has not responded to the examiner’s argument that the Specification is completely silent as to any purpose or advantage of having the stylet penetrate from one layer of the subintimal space, into the lumen, and into a second layer of subintimal space.  There seems to be no reason for performing said steps.  This further leads to ambiguity because even if paragraph [0053] is intended to suggest the claimed steps, it does not make any sense within the context of being discussed between descriptions of Figure 7E and Figure 7F.  The Specification simply does not reasonably convey to a person having ordinary skill in the art that the applicant was in possession of the invention as now claimed as of the filing date sought simply because there is too much ambiguity in the written description of “wall of the occluded artery opposite of the access catheter”, and there is no discussion of these steps whatsoever besides a single ambiguous sentence within paragraph [0053].  Therefore, the rejections of the claims under 35 U.S.C. §112(a) stand.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 5-23, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Lines 14-19 of claim 1, lines 23-28 of claim 13, and lines 15-20 of claim 22 recite the limitation of “penetrating a second wall region of the artery opposite the first wall region of the artery into tissue surrounding the outside layer of the second wall region of the artery with a distal end of the stylet, wherein the distal end of the stylet is disposed within the tissue surrounding the outside layer of the second wall region of the artery”.  
However, there is not enough support for this limitation within the Specification of the Instant Application.  The support for the amendment is referenced as being in paragraphs [0052-0053] of the Specification, and the specific teaching that appears to be referenced is the sentence of paragraph [0053] that reads “In some procedures, the distal end of the stylet 58 may penetrate the wall of the occluded artery 105 opposite the access catheter 42 such that the distal end of the stylet 58 may be disposed within tissue surrounding the occluded artery 105”.  This is not enough support for the limitation at issue within the claim.  The limitation recites the specific structures of “a first wall region of the artery” and “a second wall region of the artery opposite the first wall”, and further recites specific steps of penetrating “an inner layer of a first wall region of the artery, and into the portion of the lumen of the artery beyond the occlusion” and “penetrating a second wall region of the artery opposite the first wall of the artery... into tissue surrounding an outside layer of the second wall”.  The specification only discusses penetrating “the wall of the occluded artery opposite the access catheter”, but does not specifically recite a first wall region and a second wall region opposite the first wall region, or penetrating the first wall region specifically from the subintimal space to the lumen and then into the second wall region from the lumen into a tissue surrounding an outside layer of the second wall.  Rather, the Specification merely discusses the general step of penetrating “the wall of the occluded artery opposite the catheter”.  
Given the teaching has not even been directly tied as an alternative to Figure 7E, the wall of the occluded artery opposite the access catheter could mean any number of configurations of the access catheter.  An interpretation of such a teaching could be construed as teaching that the access catheter may instead of penetrating the wall of the artery in the upward direction, the access catheter may be used to penetrate the wall of the artery in the opposite downward direction.  The teaching of “the wall of the occluded artery opposite the access catheter” could also be interpreted as the wall of the artery on the opposite side of the occlusion from the access catheter.  There is too much ambiguity to lead a person having ordinary skill in the art to accept that the Specification provides adequate support.  The teaching described in paragraph [0053] may encompass a number of different procedural steps that do not involve the specific penetrating steps as recited in the newly added limitations, therein failing to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time the application was filed.  
Furthermore, it is worth noting that the Specification is completely silent as to any purpose or advantage of having the stylet penetrate from one layer of subintimal space, into the lumen, and into a second layer of subintimal space.  Given there is no description of the purpose for these method steps, it would lead a person having ordinary skill in the art to the conclusion that these were not method steps that the inventor had possession of at the time the application was filed.  
Claims 2, 3, 5-12, 14-21, 22, 23, 25, and 26 are further rejected for being dependent upon claims introducing new matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        12/15/2022